Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald DiPaula, Reg. No. 58115, on 6/8/2021.

The application has been amended as follows:

In the claims:
See attached file for claim amendments.


Reasons for Allowance

The Office has withdrawn all objections and rejections raised in the Final Rejection mailed 1/12/2021.
After a thorough search, and in light of the prior art of record, claims 1-19, 21-23, 25-27 (renumber 1-25) are allowed.

Novelty and Nonobviousness
The claimed invention provides a nonobvious improvement on displaying multiple application windows in split screen mode in display of a portable device. Specifically, different applications are associated with a specific window in the split 
While the concept of split-screen and multiple windows within a display are well known, the ability to display multiple application windows in split screen mode in a portable device are made available with the proliferation of portable devices such as smart phone and tablet. 
The closest art Hwang (US Pub 20110175930) teaches a method for displaying multiple application windows in split screen mode, where multiple windows are laid out in a continuous divisional display where user can drag to scroll to the wanted application. Additional windows can be opened and hidden in a layer underneath. However, Hwang does not teach the concept of association between application and specific window in a split window mode.
The concept of associating application with a specific area/window is most often seen in virtual desktop, remote desktop and digital table such as Microsoft Surface; i.e. Anderson (US Pub 20030189597) teaches the concept of association of application with a specific virtual desktop area. However, in those instances, the application windows are resizable and relocatable by the users. The instant application claims a specific configuration of multi-window/split screen mode, where the application window are always occupying the full area of the associated window/area on the display.
None of the prior arts explicitly discloses this exact set of features of the claimed invention with association between application windows and a specific window/area in a split screen display configuration where the application window always occupy the full area of the associated window/area. Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and nonobviousness requirement of the Patent Act.




Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176